In an action, inter aha, to foreclose a mechanic’s lien, the defendants Terra Firma Construction Management & General Contracting, LLC, and United States Fidelity and Guaranty Company, also known as St. Paul Fire and Marine Insurance Company, appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Nassau County (O’Connell, J.), dated August 5, 2002, which, inter alia, denied their motion to dismiss the complaint insofar as asserted against them.
*538Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; J. Sackaris & Sons v Terra Firma Constr. Mgt. & Gen. Contr, 14 AD3d 538 [2005] [decided herewith]). Adams, J.P., Santucci, Mastro and Spolzino, JJ., concur.